Order setting aside the verdict of the jury in favor of the defendant reversed on the law and the facts, motion denied and verdict reinstated, costs to the appellant. The setting aside of the verdict for the defendant was improvident. In a negligence case the setting aside of a verdict for a defendant as against the weight of evidence is not justified “ unless it can be plainly seen that the preponderance in favor of the plaintiff is so great that the jury could not have reached the conclusion they did upon any fair interpretation of the evidence.” (Mieuli v. New York & Queens County Railway Co., 136 App. Div. 373, 375.) That is not the situation in this case; hence the verdict should not have been disturbed. Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur.